Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3,5-12 are pending.
Claims 4,13-18 are cancelled.
Claim Objections
Objection to Claim 1 is withdrawn in view of amendment filed 5/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 8 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph 
is withdrawn in view of amendment dated 5/19/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021,5/24/2022,6/13/2022 was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page 2015/0165717 in view of Yamaai et al US 2001/0034998 in further view of Casey US 3,503,567.

Regarding claim 1, Page discloses a device for expanding and dispensing expandable slit sheet paper, comprising: 
a roll (18) of expandable slit sheet paper (20), said roll of expandable slit sheet paper having: an interior core member (par 0047; figure 4a), a roll of expandable slit sheet paper (20) being wound on said interior core member (fig. 4a and 2b), wherein said first end region of said interior core member is support by said first core support member (interior core is supported by rod 60 and nuts 72 and 74 that are supported in slot 54 of the first and second support members 50), first pressing member said first interior core member end region against said first core support member and applying a frictional rotation resistance to said first interior core member end region (core plugs 70 and 80 which are formed as part of rod 60 as seen in figure 4a and apply frictional rotational resistance by pressing the ends of the core to create tension on the roll using a knob 90 which can adjust the tension that the core plugs put on the ends of the hollow core 19; par 0047-0050) 

    PNG
    media_image1.png
    312
    247
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    595
    media_image2.png
    Greyscale

Page fails to explicitly teach said interior core member having an axial length that is greater than the width of said slit sheet paper that is wound on said interior core member and having at least a first interior core member end region that extends beyond said roll of expandable slit sheet paper.
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that extend past the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

    PNG
    media_image3.png
    545
    430
    media_image3.png
    Greyscale

But fails to explicitly teach, a first pressing member configured to press against an outer peripheral surface of said first interior core member end region and apply frictional resistance to said first interior core member end region. 
However Casey teaches an elongated arm 4 hingedly attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll which presses down on the outer peripheral surface of the interior roll creating a frictional resistance 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

    PNG
    media_image4.png
    267
    343
    media_image4.png
    Greyscale


Regarding claim 2, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 1, further comprising: Page fails to explicitly teach said interior core member having a second end region that protrudes beyond said roll of expandable slit paper, and wherein said first interior core member end region is supported by a first core support member and said second end region is supported by said second support member.
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that extend past the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

Regarding claim 3, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 2, Page fails to explicitly teach wherein said first end region of said interior core member protrudes beyond said roll of expandable slit sheet paper and is mounted on said first core support member, and said second end region of said interior core member protrudes beyond said roll of expandable slit sheet paper and is mounted on said second support member.
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that protrudes beyond the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

Regarding claim 5, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 2, further comprising said first interior core member being hollow (Page fig. 4a shows a hollow core) 

Regarding claim 6, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 2, said first interior core member being hollow (Page fig. 4a shows a hollow core) but fails to explicitly teach the core being made of cardboard.
However Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) is made of cardboard par 0082)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

Regarding claim 7, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 1, But fails to explicitly teach, an elongated member hingedly coupled to said first wall member and positioned to variably contact said first interior core member end region and to move towards and away from the outer peripheral surface of the interior core member. 
However Casey teaches an elongated arm 4 hingedly attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 and to move towards and away from the outer peripheral surface of the interior core member which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

Regarding claim 8, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 7, Page fails to explicitly teach further comprising a spring said spring being arranged to press, said elongated member against said outer peripheral surface of said first interior core member end region 
However Casey teaches an elongated arm 4 hingedly attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll and to move towards and away from the outer peripheral surface of the interior core member col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

Regarding claim 9, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 1, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one inch from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 9, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one inch from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 10, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one and one half inches from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 12, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 2, wherein Page and Yamaai both teach circular interior core members Yamaai further teaches that the core protrudes beyond said roll of expandable slit sheet paper (shown as notches 32’ and 33’ as seen in figure 1; and par 0071), and is mounted in said first core support member, said first core support member having an arcuate interior, 
However Casey teaches an elongated arm 4 hingedly attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll and to move towards and away from the outer peripheral surface of the interior core member col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

 Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Page and Yamaai teach a wound core shipping device for expanding paper, and Yamaai teaches having a portion of the outer roll extending into the support, and Casey teaches providing a peripheral pressure providing frictional resistance on a roll of wound material for added control of the roll, therefore the combination of these teachings to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731